Citation Nr: 0725527	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  07-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from February 1951 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

FINDINGS OF FACT

1.  Current hearing loss was not present during service, or 
within one year of separation, and it has not otherwise been 
related to any incident(s) of service.

2.  Tinnitus was not present during service and the currently 
claimed tinnitus is not etiologically related to any 
incident(s) of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Hearing Loss

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a chronic disorder such as an organic 
disease of the nervous system is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.
   
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection. 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service. Hensley v. Brown, 5 Vet. App. 
155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In this case, the veteran contends that his hearing was 
damaged as a result of his service in the Navy, the bulk of 
which was spent aboard the U.S.S. Wisconsin (BB-64) as a 
radarman.  Specifically, the veteran states that "while in 
Korean waters acting as general support for our Marines, . . 
. over 7000 rounds were concentrated into enemy 
installations," and it was especially noisy "standing the 
bridge watches which were directly over the forward 16 inch 
gun turrets.  Having no earplugs, we put cotton in our 
ears."

Service personnel records (SPRs) show that the veteran served 
aboard the U.S.S. Wisconsin from June 1951 to June 1953, and 
from December 1953 to May 1954.  The Board notes that the 
veteran submitted an article in support of this claim which 
detailed the history of the U.S.S. Wisconsin.  The article 
indicated that the U.S.S. Wisconsin was stationed on the 
"Korean 'bombline' providing gunfire support for the 
American 1st Marine Division" beginning in December 1951.  In 
light of this evidence, the Board finds that the veteran was 
engaged in combat. 

The Board acknowledges that in cases where, as here, a claim 
is brought by a veteran who engaged in combat, satisfactory 
lay or other evidence that a disease or injury was incurred 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating occurrence in 
service. See 38 U.S.C.A. § 1154(b).

The Board has considered the full history of the claimed 
hearing loss disability, and notes that the RO has conceded 
exposure to acoustic trauma in service in the July 2005 
Rating Decision as well as in the April 2007 Statement of the 
Case.  

Service medical records show that the veteran was afforded a 
clinical evaluation and physical examination upon discharge 
from service in January 1955.  A clinical evaluation of the 
ears was normal and no evidence existed to show that the 
veteran's ear drums were perforated at that time.

The Board notes that the veteran has submitted the results of 
various private hearing examinations in support of his 
service connection claim.  A private audiological evaluation 
dated September 1999 indicates that the veteran received 
medical clearance to use a hearing aid in his left ear.  In 
August 2000, another private audiological examination 
conducted by the same examiner indicated that the veteran had 
a 10 to 15 decibel decrease in high frequency thresholds and 
reduced speech discrimination ability as compared to the 
September 1999 examination.  The examiner diagnosed the 
veteran as having tinnitus as well as "bilateral severe to 
profound sensorineural hearing loss," and recommended use of 
hearing aids in both ears. 
Private medical records demonstrate that the veteran sought 
additional treatment for his hearing loss disability in 
January 2005.  The veteran provided a medical history at that 
time that included noise exposure due to serving four years 
on a battleship.  Examination results confirmed the veteran's 
high frequency hearing loss disability.  However, while the 
Board finds that these private hearing examinations establish 
a current hearing loss disability, none of these examinations 
link the veteran's current hearing loss to his noise exposure 
in service.  

The Board notes that the veteran was afforded a March 2007 
Compensation and Pension Examination (C&P) in connection with 
the current hearing loss claim.  The veteran reported at that 
time that he had difficulty hearing in background noise and 
that his hearing had gotten progressively worse over the 
years.

The veteran provided a medical history in which he reported 
"2 periods of constant bombardment for 5-6 months with 16 
inch ship gun aboard battleship for 4 years, and occasional 
exposure to the same during periodic training sessions."  
The veteran denied using hearing protection in service.  The 
veteran also reported that he had a history of recreational 
shooting and hunting, sometimes without ear protection. 

The audiological examination in March 2007 yielded the 
following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
45
80
LEFT
10
10
60
95
100

Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 80 percent in the left 
ear. 

The VA audiologist noted that the puretone audiometry results 
indicated normal to severe sensorineural hearing loss in the 
right ear and normal to profound sensorineural hearing loss 
in the left ear.  The audiologist also diagnosed constant 
bilateral subjective tinnitus at that time.

The Board notes that the VA audiologist reviewed the claims 
file.  In addressing whether the veteran's hearing loss is 
related to in-service acoustic trauma, the audiologist 
stated:

I cannot resolve this issue without 
resorting to mere speculation.  Military 
acoustic trauma has been conceded, but 
there was no valid evidence of auditory 
status in-service. . . .  There is no 
actual documentation of HL until 1997, 
years after separation and years after 
his reported onset.  His current HL 
pattern has characteristics of NIHL and 
appears to be beyond age norms, but he 
also reported a lifelong history of 
recreational shooting, some without 
hearing protection, and his current HL 
is consistent with his reported RH 
recreational gunfire . . . 

The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection of a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the United States Court of Appeals for Veterans Claims found 
that while § 1154(b) relaxes the evidentiary burden for a 
combat veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that the combat veteran's disease or injury is 
automatically service-connected.  The veteran must still 
provide competent evidence of a relationship between an 
injury in service and a current disability.

The Board finds that the VA audiologist's opinion lacks 
probative value because he could not provide a nexus opinion 
without resorting to speculation.  An opinion that a current 
disorder could be related to service is not adequate to 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).  As a result, the Board finds that this opinion 
was speculative and does not constitute probative evidence of 
a nexus or relationship between current hearing loss 
disability and noise exposure in service.  

Therefore, the Board finds that although the veteran was 
exposed to acoustic trauma in service, the preponderance of 
the evidence is against service connection as hearing loss 
was not present until many years after service, and is not 
related by competent evidence to his period of service.  
Accordingly, the Board concludes that bilateral hearing loss 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.

II. Entitlement to Service Connection for Tinnitus

The Board notes that the veteran's service medical records 
are negative for any references to tinnitus, and that the 
first evidence of tinnitus does not occur until many years 
after service.  However, the RO conceded in-service acoustic 
trauma in this case.

The Board observes that the treating audiologist in the March 
2007 VA examination reviewed the veteran's claims file and 
conducted appropriate audiological testing before rendering 
an opinion.  Based on that medical evidence of record, the 
audiologist stated:

His [the veteran's] tinnitus is 
consistent with his HL, and I feel that 
it is at least as likely as not due to 
the same etiology.  Military acoustic 
trauma has been conceded, as there is no 
evidence of HL or complaint of tinnitus 
in-service, he reported onset of 
tinnitus and HL well after separation, 
his HL is consistent with his 
significant civilian noise exposure, and 
it is possible that presbycusis/the 
aging process has contributed at his 
advanced age.  I feel that I cannot 
resolve this issue without resort to 
mere speculation. 
The Board finds that the VA audiologist's opinion lacks 
probative value because he could not provide a nexus opinion 
without resorting to speculation.  As noted above, an opinion 
that a current disorder could be related to service is not 
adequate to support a claim.  See Tirpak, 2 Vet. App. at 611; 
Beausoleil, 8 Vet. App. at 463. 

Therefore, the Board finds that although the veteran was 
exposed to acoustic trauma in service, the preponderance of 
the evidence is against service connection as tinnitus was 
not present until many years after service, and is not 
related by competent medical evidence to his period of 
service. Accordingly, the Board concludes that tinnitus was 
not incurred in or aggravated by service. 

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated February 2005 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The letter explicitly 
asked the veteran to furnish to VA any records or medical 
reports in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and he was 
provided with notice, in a letter from the RO dated August 
2006, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


